CaasclizQecwwid42a4RRiBeMSsS Dooonmeeat8221 Afecoasi61221 Heagellobfsrtagel 2096

David H. Kupfer

COOLEY LLP

55 Hudson Yards

New York, NY 10001-2157
Telephone: (212) 479-6000

Michael G. Rhodes (Pro Hae Vice)
Angela L. Dunning (Pro Hae Vice)
COOLEY LLP

101 California Street, 5 Floor

San Francisco, California 94111-5800
Telephone: (415) 693-2000

Bobby A. Ghajar (Pre Hae Vice)
COOLEY LLP

1333 2" Street

Santa Monica, California 90401
Telephone: (310) 883-6400

Attorneys for Defendant Plaid Inc.
[Full attorney listing on signature page]

UNITED STATES DISTRICT COURT

 

DISTRICT OF NEW JERSEY
THE TORONTO-DOMINION BANK, Civil Action No, 1:20-cv-14424-RMB-AMD
Plaintiff,
v. JOINT STIPULATION EXTENDING
OTHERWISE RESPOND TO
Defendant. COMPLAINT

 

 

Plaintiff The Toronto-Dominion Bank (“TD”) and Defendant Plaid Inc. (“Plaid,” and
together with TD, the “Parties”), hereby agree and stipulate that good cause exists to request an order
from the Court extending Plaid’s time to respond to the Complaint.

WHEREAS, on October 14, 2020, TD filed a Complaint for Trademark Counterfeiting,
Trademark Infringement, False Designation of Origin, False Advertising, and Unfair Competition
under the Lanham Act, 15 U.S.C. § 1051, et seg. and New Jersey statutory and common law.

STIPULATION AND [PROPOSED] ORDER
1:20-cv-14424-RMB-JS

 

 

 
Cassel 2OG0ML44224RBEWUSS DOocunteanB22l AtiteHOBER 21 AFRayeZ2ci Shea ID :20I6

WHEREAS, the Complaint was served on Plaid on October 16, 2020.

WHEREAS, Plaid’s response to the Complaint was originally due on November 6, 2020.

WHEREAS, on November 4, 2020, the Honorable Magistrate Judge Joel Schneider entered
a stipulated order extending Plaid’s deadline to respond to the Complaint to December 7, 2020.

WHEREAS, in view of the holidays and exploratory settlement discussions, the Parties filed
a stipulation extending Plaid’s deadline to respond to the Complaint to January 29, 2021, which the
Court granted.

WHEREAS, the Parties continued to engage in settlement discussions, and filed stipulations
extending Plaid’s deadline to respond to the Complaint to March 31, 2021, which the Court granted.

WHEREAS, over the past two weeks, the Parties have made progress in their discussions
regarding a possible resolution. Conversations between the Parties are still ongoing and the Parties
believe that those discussions will conclude — one way or the other — in the next 7-10 days.

If the Parties are able to reach a formal resolution, they will advise the Court of that progress.

If the Parties are unabie to reach a resolution by April 14, Plaid expects to move forward
with its response.

The Court has granted prior stipulated extension requests, for which the Parties are
appreciative. The Parties believe that, in the interest of efficiency and judicial economy, good cause
exists to defer Plaid’s response deadline by another two weeks, to April 14, 2021.

WHEREAS, this is the fifth extension of time requested by the Parties in this action, and the
requested extension will not affect any other dates or deadlines in the case.

NOW, THEREFORE, the Parties, subject to Court approval, hereby stipulate as follows:

1, Plaid’s obligation to answer, move to dismiss, or otherwise respond to the Complaint

is extended until April 14, 2021;

4 STIPULATION AND [PROPOSED] ORDER
1:20-cv-14424-RMB-JS

 
Casecli2iocwidaeaARRMeNvSs Dioccmenn8231 Atitecddds7e1721 Feagecsobhsheagelb 2097

2. Nothing in this stipulation shall be construed as a waiver of any party’s rights or
positions in law or equity, or as a waiver of any defenses that Plaid would otherwise have to the
Complaint, including, without limitation, jurisdictional defenses.

IT IS $O STIPULATED,

Dated: March 31, 2021 FINNEGAN, HENDERSON, FARABOW,
GARRETT & DUNNER LLP

By: /s/ Douglas Retfew
Samuel V, Eichner (Bar No. 902302012)
Douglas A. Rettew (pro hac vice to be filed)
Jessica L, Hannah (pro hae vice to be filed)
901 New York Avenue, NW
Washington, D.C, 20001-4413
(202) 408-4000 (phone)
(202) 408-4400 (fax)
Email: samuel .eichner@finnegan.com
Email: doug.rettew@finnegan.com
Email: jessica hannah@finnegan.com

 

Aitorneys for Plaintiff The Toronto-Dominion
Bank

Dated: March 31, 2021 COOLEY LLP

By: /s/ David H. Kupfer
David H, Kupfer
55 Hudson Yards
New York, NY 10001-2157
Telephone: (212) 479-6000
Email: dkupfer@cooley.com

 

Michael G. Rhodes (Pro Hac Vice)
Angela L. Dunning (Pre Hae Vice)
COOLEY LLP

101 California Street, Sth Floor

San Francisco, California 94111-5800
Telephone: (415) 693-2000

Email: rhodesmg@cooley.com
Email: adunning@cooley.com

3 STIPULATION AND [PROPOSED] ORDER
1:20-cV-14424-RMB-JS

 

 
CaseclizaQcovid4ea4RReeMss Ceeanieanees. FlmenOsane1 741 Aeage4oipsheagelh 2058

Bobby A. Ghajar (Pro Hac Vice)
COOLEY LLP

1333 2nd Street

Santa Monica, California 90401
Telephone: (310) 883-6400
Email; bghajar@cooley.com

Attorneys for Defendant Plaid Inc.

4 STIPULATION AND [PROPOSED] ORDER
1:20-cV-14424-RMB-JS

 
Casecli2eccoid42A4RRaBBMSs DecanmeeanGes AitedOsa?e1741 Aeagecso0hsHeagalh 2099

[PROPOSED] ORDER

Pursuant to stipulation, IT IS SO ORDERED.

Apeil S021 : ~
DATED YY VISA

HONORABLE MATTHEW J. SKAHILL
UNITED STATES MAGISTRATE JUDGE

247981007 v4

5 STIPULATION AND [PROPOSED] ORDER
1:20-CV-14424-RMB-JS

 

 
